DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 110, 111, 116, 122, 123, 128, 134-142, 144, 146-148 and 150 are pending and under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 147 and 148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing GCase activity and reducing GluCer and GlpSph in a subject with Parkinson’s disease due to at least one mutation in the GBA1 gene with a rAAV of claim 137, the method comprising administering directly to the CNS of the subject the AAV vector wherein the Gcase protein functionally replaces the mutated GBA1 product, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The claims are drawn to method of gene therapy for Parkinson’s disease by use of AAV delivering a Gcase encoding sequence. 
2) Scope of the invention.  The scope of the invention is fairly narrow in terms of the subject and the gene therapy gene. However, in terms of the method steps, the claims are quite broad. First, the step of administration is not specified and as such reads on a number of non-enabled routs of administration as set forth below. Secondly, the claim does not end with any conclusory step such that the end point of the method is provided. The claims simply recite administering; but, it is not clear when the goal of the claims is accomplished. 
3) Number of working examples and guidance.  The specification teaches the establishment of a CBE model of GCase deficiency in juvenile mice which developed a motor coordination and balance deficit (Figure 9). These mice had characteristics consistent with GCase insufficiency. These mice with rAAV had improved rotarod characteristics and increased GCase activity with reduced substrate levels (Figure 11 and 12). Furthermore, the reduced substrate levels correlated with enhanced motor function (Figure 13). Doses studies found that the highest dose was best for these results (Figures 14-16). 
 A second model was used to assess therapeutic efficacy, 4L-PS-NA. Motor performance, lipid levels and GCase activity were tested (see Figure 17 and Table 3). The results are not discussed. And the doses stated are not the same as those in the chart which are called Dose Cohort. There is also a variant GBA1-rAAV that is not described.  
Next, the use of the rAAV with secondary products were tested in vitro. The chart is reflected in Figure 19 but uses different terms for I00014/I00015. These appear to be the same, however, this is only an assumption. There are no indication of results except that the secondary products appear increased in expression. 
The effect of altering D sequence location did not appear to have an effect (Figure 20). Finally, 50 “mice” were administered rAAV GBA1. However, the nature of these mice are unclear. The findings are thus hard to interpret. 
High dose rAAV treatment resulted in a notable reduction in the incidence of these CNS findings, while the low and mid dose virus had a dose dependent reduction in the incidence of glial scars in the cerebral cortex, with equivocal effects on the other CNS findings.
4) State of the art.  Delivery is a large obstacle for gene therapy especially for neurological disorders. The claims are drawn to any delivery of the claimed treatment agent. Lazik and Barker detail the difficulty in such delivery requirements (page 1370, col 1-2) as the nervous system is anatomically unique in that parts are isolated and parts are dispersed. Regarding delivery to the CNS, it is known that blood brain barriers are large obstacles (Molnar and Nemeth, page 640, col 1), who teach in the case of the CNS, the blood-brain barrier on one hand hinders access of hematogenously disseminated vectors or gene products originating from depots in transduced peripheral tissues, to cells of the CNS. Considering the more narrow methods of the disclosure, nucleotide sequences are delivered. For this, AAV is a clear leader as a vector for neurological disorders (see Hurdy et al). 
Nonetheless, (Molnar and Nemeth, bridging ¶ pages 641-642) teach that even this vector as well as adenovirus have limited routes of delivery that work. The route of administration can be a critically important issue regarding skeletal muscle and CNS as well. Multiple intramuscular injections employed in preclinical experiments have little practical usefulness, since the spread of the vector from the injection site is very limited. Additionally, some muscles (i.e., diaphragm and intercostals) are not easily accessible. The intravascular application is deemed to be the ideal route of administration into skeletal muscle. The intravenous administration is not a suitable approach, since most vectors through this route end up in the liver. Systemic intra-arterial injection requires an invasive preparation in which too high particle number/ml/blood volume is probably not safe. Consequently, the regional intraarterial route seems to be the best choice of administration route. In fact, in rats it has been shown that an efficient transduction of leg muscles could be achieved after injection of AV vectors expressing b-galactosidase into the femoral artery. So far, the disadvantage of this approach is the requirement of an unusually high volume of injectate, which can cause edema and ischemic damage to the muscle. The intravascular administration of the viral vectors in hematological disorders is much more efficient.
The issues of vector/form of delivery are well documented in the art and have a profound effects on gene therapy (see e.g. Fumoto as an example). At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. 
Manno et al. demonstrates that positive results found in large animals were not recapitulated in humans where expression levels were affected by degradation and immune responses not seen in the animal studies (see page 342 and 346). Human studies confirmed these results wherein systemic injection of rAAV lead to elimination of cells comprising the product as well as cytotoxic responses (see Salmon et al, page 55, col 2). The doses and lack of localization mean that shedding levels of iv administered vims are much higher (see Salmon et al, page 57, col 1). This emphasizes that the challenge in humans is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming humoral responses, neutralizing antibody, inactivation of transgene expression, shedding and refractory cells limits the successful means by which the nucleic acid can be administered. 
5) Unpredictability of the art. There are two issues with the claims. As a first issue, it is not clear that the disclosure demonstrates treatment of PD. Considering the extent of disclosure, the specification is limited to demonstrating that in a Gaucher model system (see Niederkofler). 
The issue of ‘correlation’ is related to the issue of the presence or absence of working examples. ‘Correlation’ as used herein refers to the relationship between in vitro or in vivo animal model assays and a disclosed or a claimed method of use. An in vitro or in vivo animal model example in the specification, in effect, constitutes a ‘working example’ if that example ‘correlates’ with a disclosed or claimed method invention. If there is no correlation, then the examples do not constitute ‘working examples’.
The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability M.P.E.P. § 2164.03.

This is complicated as comparing results in humans and in animals demonstrates that there is little correlation between the two (Shanks, 2009, pages 6 and 7). 
As you can see there is little correlation between animal and human data. In some cases human bioavailability is high when bioavailability in dogs is high but in other cases dogs and humans vary considerably. The patterns exhibited by both are what are frequently referred to as a shotgun pattern; meaning that if one fired a shotgun full of bird shot at a target one would see the same pattern. No precision and no accuracy. The pattern is also referred to as a scattergram, meaning that the pattern is what one would expect from random associations.
The relationship between Gaucher and Parkinson’s disease is clear but the separation between the two is clear (See Wong i.e. figure 2). Since, applicants model the results with juvenile mice and 4L-PS-NA, it is simply not clear if PD is treated. Delivery of GCase leads to some improved conditions although the results are inconsistent across doses and mice. However, it appears that GCase activity is increased and GluCer and GluSph is reduced in the CBE mice. These are characteristics of PD that showed improvement. 
As well, the claims are drawn to an incredibly large genus of administration mode and vectors. The physiological art is recognized as unpredictable (MPEP 2164.03). In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. It is not a question of safety but one of predictability. The claims require administration by many routes that are not potentially able to deliver enough “rAAV” to achieve the end results in humans. 
 This raises issues under description as well as enablement. The description component of the rejection is herein included as you cannot use what you have not described. Furthermore, the enablement of the instant invention has been assessed in light of the specification and the prior art available at the time of filing. "However, claims reading on significant numbers of inoperative embodiments would render claims non- enabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298,302 (CCPA 1971). See MPEP 2164.08(b). 
6) Amount of Experimentation Required. The claims have been evaluated in light of the art at the time of filing and found not to be commensurate in scope with the specification. MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; i.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. 
Consequently, the prior art (and post-filing art) when combined with the lack of any disclosed direct experimental test of Applicant's hypothesis, shows that one of skill in the art at the time the invention was made would have had no basis to reasonably predict or conclude the claimed sequences could be identified given the lack of details necessary to identify those meeting the necessary functions. Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 147 and 148 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 147 and 148 omit a needed conclusion step that reflects back to the preamble. Without such, it is not clear when the goals of the preamble are actually achieved. 

Allowable Subject Matter
Conclusion
Claims 110, 111, 116, 122, 123, 128, 134-142, 144, 146 and 150 are allowed.
Claims 147 and 148 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
16 July 2022